DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference Peting et al [US 2012/0299480 A1] does teach or discloses “A light emitting diode (LED) package comprising: at least one LED chip; and an active electrical element electrically connected to the at least one LED chip, the active electrical element configured to receive serial communication from a data stream that exits another LED package, the serial communication comprising a command for controlling the at least one LED chip, and wherein the active electrical element is configured to generate a synchronization signal within the active electrical element for implementing the command that is correlated to recurring patterns of data within the data stream.” (see page 4-6).
Examiner disagrees:
Peting discloses a light emitting diode (LED) package (Fig. 2, 250-2) comprising: 
at least one LED chip (Fig. 7, 781); and 
an active electrical element (Fig. 7, 760) electrically connected to the at least one LED chip (Fig. 7, 781), 
the active electrical element (Fig. 7, 760) configured to receive serial communication (Fig. 2a, 231, 221 and 229 & Paragraph [0056]) from a data stream (Paragraph [0171-173]) that exist another package (Fig. 2, 250-1), the serial communication (Fig. 2a, 231, 221 and 229 & Paragraph [0056]) comprising a command (Paragraph [0175]) for controlling the at least one LED chip (Fig. 7, 781), and wherein the active electrical element (Fig. 7, 760) is configure to generate a synchronization signal (Paragraph [0163-165 & 0173] “it enters a resynchronization mode where the clocking logic restarts the clock frequency measurement process.” “The clocking and data extractor block 730 may then switch to a new frequency and assert a resynchronize signal. This action will reset any possible frame locks that might have been started and start the frame detection logic of the descrambler unit 742 searching for a data frame once again.”) within the active electrical element (Fig. 7, 760) for implement the command (Paragraph [0143-144 & 0175]) that is correlated to recurring patterns of data (Paragraph [0089 & 0193 & 0068]) within the data stream (Paragraph [0171-173]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peting et al [US 2012/0299480 A1].
In regards to claim 1. Peting discloses a light emitting diode (LED) package (Fig. 2, 250-2) comprising: 
at least one LED chip (Fig. 7, 781); and 
an active electrical element (Fig. 7, 760) electrically connected to the at least one LED chip (Fig. 7, 781), 
the active electrical element (Fig. 7, 760) configured to receive serial communication (Fig. 2a, 231, 221 and 229 & Paragraph [0056]) from a data stream (Paragraph [0171-173]) that exist another package (Fig. 2, 250-1), the serial communication (Fig. 2a, 231, 221 and 229 & Paragraph [0056]) comprising a command (Paragraph [0175]) for controlling the at least one LED chip (Fig. 7, 781), and wherein the active electrical element (Fig. 7, 760) is configure to generate a synchronization signal (Paragraph [0163-165 & 0173] “it enters a resynchronization mode where the clocking logic restarts the clock frequency measurement process.” “The clocking and data extractor block 730 may then switch to a new frequency and assert a resynchronize signal. This action will reset any possible frame locks that might have been started and start the frame detection logic of the descrambler unit 742 searching for a data frame once again.”) within the active electrical element (Fig. 7, 760) for implement the command (Paragraph [0143-144 & 0175]) that is correlated to recurring patterns of data (Paragraph [0089 & 0193 & 0068]) within the data stream (Paragraph [0171-173]).
Claims 2-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] as applied to claim 1 above, and further in view of Kuwabara et al [US 2009/0201274 A1].
In regards to claim 2. Peting discloses the LED package of claim 1, 
Peting does not specify wherein the active electrical element comprises a counter that is configured to count the synchronization signal.
Kuwabara discloses a counter (Fig. 1, 1) that is configured to count (Paragraph [0115-116 & 0145-146]) the synchronization signal (Fig. 1, Vsync and Hsync).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element comprises a counter that is configured to count the synchronization signal for purpose of achieves reduction in power consumption in the liquid crystal display apparatus as disclosed by Kuwabara (Abstract).
In regards to claim 3. Peting in view of Kuwabara discloses the LED package of claim 2, wherein the counter (Peting: Fig. 7, 730) is configured to count down from a counter start value (Peting: Paragraph [0164-165]) that corresponds to a location of the active electrical element (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16).
In regards to claim 4. Peting in view of Kuwabara discloses the LED package of claim 2, wherein the active electrical element (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16) is configured to initiate an event signal (Peting: Paragraph [0149 & 0172-173] “Each data bit in the data frame can be assigned a number starting from zero to N-1 wherein N is the number of bits in a data frame. Then, each LED unit 750 can be instructed to only unshunt every X bits where X is a number selected by the LED line driver”) when the counter (Kuwabara: Fig. 5, 33 and 32) reaches a first predetermined value (Kuwabara: Fig. 6a-b, end of T91 to T96 & Paragraph [0010-17]).
In regards to claim 5. Peting in view of Kuwabara discloses the LED package of claim 4, wherein the first predetermined value (Kuwabara: Fig. 6a-b, end of T91 to T96 & Paragraph [0010-17]) is determined based on a location of the active electrical element (Peting: Paragraph [0181 & 0218-0219 & 256]) and the event signal (Peting: Paragraph [0149 & 0172-173] “Each data bit in the data frame can be assigned a number starting from zero to N-1 wherein N is the number of bits in a data frame. Then, each LED unit 750 can be instructed to only unshunt every X bits where X is a number selected by the LED line driver”) that is initiated in the active electrical element (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16) is synchronized (Kuwabara: Fig. 2a-b, 291 & Paragraph [0171-172 & 0058]) with other active elements (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16)  that are arranged to receive the data stream (Peting: Fig. 2b, 291-295 & Paragraph [0171-173]).
In regards to claim 6. Peting in view of Kuwabara discloses the LED package of claim 4, wherein the event signal (Peting: Paragraph [0172-173]) comprises one or more of turning on the at least one LED chip (Peting: Fig. 7, 781), turning off the at least one LED chip (Peting: Fig. 7, 781), and holding the at least one LED chip at an operating state (Peting: Paragraph [0158-159]).
In regards to claim 7. Peting in view of Kuwabara discloses The LED package of claim 6, wherein the active electrical element (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16) is configured to initiate a second event signal (Peting: Paragraph [0172-173] “The clocking and data extractor block 730 may then switch to a new frequency and assert a resynchronize signal. This action will reset any possible frame locks that might have been started and start the frame detection logic of the descrambler unit 742 searching for a data frame once again”) when the counter (Kuwabara: Fig. 5, 33 and 32) reaches a second predetermined value (Kuwabara: Fig. 6a-b, Start of T91 to T96 & Paragraph [0010-17]).
In regards to claim 8. Peting in view of Kuwabara discloses the LED package of claim 7, wherein the second event signal (Kuwabara: Paragraph [0116-117] “counter reset signal”)comprises one or more of turning on the at least one LED chip (Peting: Fig. 7, 781 & Paragraph [0198 & 0150]), turning off the at least one LED chip (Peting: Paragraph [0158]), and holding the at least one LED chip at an operating state (Peting: Paragraph [0158-159]).
In regards to claim 9. Peting in view of Kuwabara discloses the LED package of claim 2, wherein an output of the counter (Peting: Fig. 7, 730 & Paragraph [0164-165]) is provided to a processing unit of the active electrical element (Peting: Fig. 7, 740 & Paragraph [0164-165]).
In regards to claim 11. Peting discloses the LED package of claim 2, wherein the counter (Peting: Fig. 7, 730 & Paragraph [0164-165]) is configured to be reset (Peting: Paragraph [0172-0173]) when one or more predetermined commands  (Peting: Fig. 2b, 292 & Paragraph [0143-145 & 0169 & 0058]) from the data stream (Peting: Fig. 2b, 291-295 & Paragraph [0171-173]) is received by the active electrical element (Peting: Fig. 7, 740 & Paragraph [0164-165]).
In regards to claim 12. Peting discloses the LED package of claim 11, wherein the one or more predetermined commands comprises an end of frame command (Peting: Fig. 2b, 292 & Paragraph [0143-145 & 0169 & 0058]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Kuwabara et al [US 2009/0201274 A1] as applied to claim 9 above, and further in view of Tanaka [US 2009/0230885 A1].
In regards to claim 10. Peting in view of Kuwabara discloses the LED package of claim 9, 
Peting in view of Kuwabara does not specify wherein the active electrical element comprises a synchronization counter register with an overflow register that is configured to provide an overflow bit to the processing unit.
Tanaka discloses wherein the active electrical element (Fig. 2-3, 10) comprises a synchronization counter register (Fig. 3, 12 & Paragraph [0017-18]) with an overflow register (Fig. 3, 12 & Paragraph [0017-18]) that is configured to provide an overflow bit to the processing unit (Fig. 3, 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element comprises an overflow register that is configured to provide an overflow bit to the processing unit for purpose of detecting overvoltage in lighting circuit to avoid catastrophic failure as disclosed by Tanaka (Paragraph [0005]).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] as applied to claim 1 above, and further in view of Tanaka [US 2009/0230885 A1].
In regards to claim 37. Peting discloses the LED package of claim 1, wherein the synchronization signal (Peting: Fig. 2b, 291 & Paragraph [0058]) within the active electrical element (Peting: Fig. 2a, 239 & Paragraph [0055]) is generated based on the recurring patterns of data (Peting: Paragraph [0005]) within the data stream (Peting: Paragraph [0171-173])
Peting does not specify based on the recurring patterns of data within the data stream that comprise at least one of a sequence of input bits, a sequence of input bytes, a sequence of commands received, and a sequence of data packets.
Tanaka discloses at least one of a sequence of input bits (Paragraph [0005 & 0017] and Claim 1), a sequence of input bytes, a sequence of commands received, and a sequence of data packets.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with based on the recurring patterns of data within the data stream that comprise at least one of a sequence of input bits, a sequence of input bytes, a sequence of commands received, and a sequence of data packets for purpose of detecting overvoltage in lighting circuit to avoid catastrophic failure as disclosed by Tanaka (Paragraph [0005]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/              Primary Examiner, Art Unit 2844